Case 2:06-cv-00123-JCM-BNW Document 22 Filed 07/21/21 Page 1 of 6




                                                       7/21/21
Case 2:06-cv-00123-JCM-BNW Document 22 Filed 07/21/21 Page 2 of 6
Case 2:06-cv-00123-JCM-BNW Document 22 Filed 07/21/21 Page 3 of 6
Case 2:06-cv-00123-JCM-BNW Document 22 Filed 07/21/21 Page 4 of 6
Case 2:06-cv-00123-JCM-BNW Document 22 Filed 07/21/21 Page 5 of 6



                                                            7/21/21
Case 2:06-cv-00123-JCM-BNW Document 22 Filed 07/21/21 Page 6 of 6
